                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 19-cv-00325-HSG
                                   8     IN RE TOY ASBESTOS LITIGATION                      ORDER GRANTING STIPULATION
                                                                                            TO EXTEND FACT DISCOVERY
                                   9
                                                                                            Re: Dkt. No. 315
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is a stipulation filed by Plaintiffs and Defendant Warren Pumps,

                                  14   LLC, seeking to extend the fact discovery deadline from December 13, 2019, to February 10,

                                  15   2020, for the deposition of Warren’s corporate representative. See Dkt. No. 315. The parties seek

                                  16   more time to complete settlement negotiations and identify the time and scope of the deposition of

                                  17   Warren’s corporate representative. Id. Accordingly, the Court GRANTS the stipulation and

                                  18   SETS February 10, 2020, as the deadline for Plaintiffs and Warren to complete fact discovery

                                  19   directed to each other. The Court cautions that even if the parties are unable to reach agreement,

                                  20   all other case deadlines will remain in effect.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 12/5/2019

                                  23                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
